Per Curiam.
Relatrix has filed a petition for writ of mandamus against the respondent to require the latter “to permit the relatrix to file her application for change of judge” in a cause entitled Mae L. Schacht v. Robert W. Schacht, the same being Cause No. 29989 in the Kosciusko Circuit Court and, further, “to grant said application for change of judge ... or on failure to do so to show cause why the writ should not be made permanent.” This court issued the alternative writ, as prayed.
It now appearing that since the issuance of the aforesaid temporary writ the relatrix Mae L. Schacht and the defendant Robert W. Schacht in said Cause No. 29989 filed their joint motion to dismiss said cause on the ground “that the parties hereto have resumed their marital relationship and are now living together as husband and wife.” Pursuant to the filing of said motion by which the parties re-submitted their cause to the jurisdiction of the court, the court dismissed said cause of action.
For the reasons above stated the issues presented by petition of the relatrix herein are now moot. Therefore the alternative writ of mandamus heretofore issued is vacated and this cause is dismissed.
Note. — Reported in 176 N. E. 2d 896.